MEMORANDUM **
Jan and Everett C. Young appeal pro se the district court’s judgment dismissing their action alleging that defendant improperly tried to collect on Jan’s Stafford student loans and caused the Youngs’ files at the Supreme Court to disappear. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to amend and to comply with Fed.R.Civ.P. 8, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The district court properly dismissed the Youngs’ action because the Youngs failed to amend their prolix, defective complaint despite receiving three extensions of time. See id. Accordingly, the district court properly denied the Youngs’ summary judgment motion as moot.
The Youngs’ contention that the district court should not have transferred their case from one magistrate judge to another lacks merit. See Az. D. Ct. Local R. 2.10(d).
The Youngs’ motion to expedite this appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.